Exhibit 10.7

Lockheed Martin Corporation

Severance Benefit Plan For Certain Management Employees

Originally Effective January 1, 2008

Amended and Restated Effective June 26, 2008

This document sets forth the terms of the Lockheed Martin Corporation Severance
Benefit Plan for Certain Management Employees (the “Plan”). The Plan provides
benefits to Eligible Employees who leave the employment of the Corporation as a
result of an Executive Layoff Event and otherwise satisfy the eligibility
requirements of the Plan. The Plan is intended to constitute an employee welfare
benefit plan under the Employee Retirement Income Security Act of 1974 (“ERISA”)
that provides severance benefits to a select group of management or highly
compensated employees.

 

1. Definitions. The following terms when capitalized have the following meaning:

 

  (a) Affiliate - Any person, any corporation, association, partnership, joint
venture or other business entity of which 50% or more of the voting stock or
other equity interests (in the case of entities other than corporations), is
owned or controlled (directly or indirectly) by the Company or by one or more of
its Affiliates, or by a combination thereof.

 

  (b) Annual Base Pay - An amount equal to fifty-two (52) weeks of Base Pay.

 

  (c) Base Pay - The Employee’s weekly salary at the time of the Employee’s
termination of employment. Base Pay shall not include management incentive
compensation, overtime or any other additions to salary.

 

  (d) Basic Severance Benefit - The benefit payable under Section 5(a) of the
Plan.

 

  (e)

Cause - Any of the following: (i) Commission of a crime that the Company
determines could harm the Company’s reputation or financial prospects or could
subject the Company to penalties or sanctions; (ii) A violation of any of

 

EXECUTION COPY

   1   



--------------------------------------------------------------------------------

 

the Company’s corporate policy statements that involve compliance with law which
violation the Company determines could harm the Company’s reputation or
financial prospects; (iii) A violation of the Company’s Code of Ethics and
Business Conduct that the Company determines could harm the Company’s reputation
or financial prospects; (iv) Refusal to cooperate with the Company in a Company
investigation; or (v) Any similar conduct with respect to which the Company
determines in its sole discretion that the payment of a benefit under the Plan
would not be in the Company’s best interest.

 

  (f) Claims Administrator - The Committee, in the case of an Officer, and the
Savings Plan Administrative Committee, in the case of any other Employee.

 

  (g) Committee - The Management Development and Compensation Committee of the
Company’s Board of Directors.

 

  (h) Company - Lockheed Martin Corporation. For the purposes of the Plan, the
term “Company” shall include any successor entity (by merger or otherwise).

 

  (i) Eligible Employee - An Employee who satisfies the requirements for
eligibility for coverage under Section 3 and who is not covered by any of the
exceptions described in Section 4.

 

  (j) Employee - An individual who is employed by the Company and is treated on
the Company’s payroll records as a salaried employee of the Company. The term
“Employee” includes an Officer but does not include anyone who is not a citizen
or resident of the United States and whose duties are primarily performed
outside the United States.

 

  (k) Executive Layoff Event - Termination of employment of an Eligible Employee
that is (i) initiated by the Company for reasons other than for Cause; and
(ii) designated by the Board of Directors in the case of an Officer, or the
Senior Vice President, Human Resources in the case of any Employee other than an
Officer, as an Executive Layoff Event. An Executive Layoff Event does not
include a termination that is described in Section 4.

 

  (l)

Follow-on Benefits - A payment equal to the cost to the Eligible Employee of
continuing for one year his or her coverage under the

 

EXECUTION COPY

   2   



--------------------------------------------------------------------------------

 

Company’s medical, dental and vision plans under the plans and with the same
level of coverage as elected by the Eligible Employee during open enrollment for
the Plan Year in which the Executive Layoff Event occurs (but excluding flexible
spending account plans). The amount will be equal to the cost charged Employees
for coverage provided by the Company pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1987 (COBRA coverage).

 

  (m) Full Bonus Equivalent - An amount equal to an Eligible Employee’s Annual
Base Pay multiplied by the target level assigned to the Eligible Employee under
Paragraph B of Exhibit A to the Lockheed Martin Corporation 2006 Management
Incentive Compensation Plan (Performance-Based) or any successor plan.

 

  (n) Long Term Incentive Performance Award - A cash award under the Lockheed
Martin Corporation Amended and Restated 2003 Incentive Performance Award Plan or
any successor plan that measures performance over a three year cycle.

 

  (o) Officer - An Employee who is elected as an officer of the Company by the
Board of Directors.

 

  (p) Plan Administrator - Lockheed Martin Corporation.

 

  (q) Plan Year - The 12-month period beginning on January 1 each year and
ending on the following December 31.

 

  (r) Prorated Bonus Equivalent - An amount equal to (i) an Eligible Employee’s
Base Pay multiplied by the target percentage assigned to the Eligible Employee
under Paragraph B of Exhibit A to the Lockheed Martin Corporation 2006
Management Incentive Compensation Plan (2006) (or any successor plan), and
(ii) then multiplying the product obtained under (i) by the number of full weeks
for which the Eligible Employee was employed by the Company in the Plan Year in
which the Executive Layoff Event occurs.

 

  (s) Salaried Employee Plan - The Severance Benefit Plan for Employees of
Lockheed Martin Corporation or any successor plan that provides benefits in the
case of a layoff or reduction in force to salaried employees of the Company or
its Affiliates.

 

EXECUTION COPY

   3   



--------------------------------------------------------------------------------

  (m) Severance Benefit - Benefits payable under the Plan which could be a Basic
Severance Benefit or a Supplemental Severance Benefit.

 

  (n) Supplemental Severance Benefit - The benefit payable under Section 5(b) of
the Plan.

 

  (o) Years of Service - The number of consecutive calendar months from (and
including) the month of the Eligible Employee’s date of hire through and
including the month in which the applicable Employee’s Executive Layoff Event
occurs, divided by 12, subject to the following:

 

  (i) Service Limited to Whole Years. Fractional Years of Service will be
disregarded, so that only full Years of Service will be recognized. The only
exception relating to fractional years of service pertains to Eligible Employees
who have more than six months of service, but less than a full year of service,
in which case the Years of Service will be calculated as one year.

 

  (ii) Certain Periods of Leave. Time periods of leave during the Employee’s
employment that do not or would not qualify for credited service under the
pension plan applicable to the Eligible Employee will be deducted from the total
period of employment to calculate the Eligible Employee’s Years of Service;

 

  (iii) An Eligible Employee’s Years of Service under the foregoing rules shall
never exceed the actual number of full years worked by the Employee for the
Company.

 

2. Effective Date. The Plan shall be effective with respect to Executive Layoff
Events that occur and are announced on or after January 1, 2008.

 

3. Eligibility for Coverage. An Employee shall be eligible for coverage under
the Plan if the Employee satisfies all of the following:

 

  (a) At the time of the Executive Layoff Event, the Employee is either

 

  (i) an Officer,

 

  (ii)

an Employee who has been granted a Long Term Incentive

 

EXECUTION COPY

   4   



--------------------------------------------------------------------------------

 

Performance Award for which a performance cycle is still ongoing; or

 

  (iii) an Employee who is designated in writing by the Senior Vice President,
Human Resources to participate in the Plan.

 

  (b) The Employee has not waived coverage under the Plan;

 

  (c) The Employee is not receiving a benefit under the Salaried Employee Plan
and is not a party to another plan, agreement or arrangement providing severance
or similar benefits on account of termination of employment;

 

  (d) The Employee is not disqualified for a Severance Benefit because the
Employee’s termination of employment is on account of one of the exceptions set
forth in Section 4; and

 

  (e) The Senior Vice President, Human Resources determines in his or her sole
discretion that the Employee’s employment has or will terminate on account of
Executive Layoff Event. In the case of an Officer, this determination will be
made by the Committee in its sole discretion.

 

4. Exceptions To Coverage As An Executive Layoff Event. Notwithstanding
Section 3 or anything else to the contrary, an Employee’s termination of
employment will not be considered to have occurred on account of an Executive
Layoff Event and the Employee will not be entitled to a Severance Benefit if:

 

  (a) the Employee is transferred to or assumes another position within the
Company or with any Affiliate;

 

  (b)

the Employee is transferred to, assumes, or is offered a job or position with
(A) a purchaser of stock of the Company, or of assets of the Company, or of a
business unit(s) of the Company, or of stock or other equity interests or assets
of an Affiliate(s) or of a business unit(s) of an Affiliate; (B) the surviving
entity following a merger or consolidation of the Company or an Affiliate(s)
with another entity; (C) an entity serving as a contractor or a succeeding
contractor (including a subcontractor or outsourcer) for business or functions
performed by the Company; (D) an entity including but not limited to a joint
venture, limited liability

 

EXECUTION COPY

   5   



--------------------------------------------------------------------------------

 

company or partnership to whom control of a business unit, organization or
function within the Company or a business unit of the Company or of an
Affiliate, or contract is transferred, whether by a stock or asset sale or other
means; or (E) an affiliate of any such purchaser, contractor, succeeding
contractor, subcontractor, outsourcer or entity;

 

  (c) the Employee is terminated for Cause; or

 

  (d) the Employee terminates employment on his or her own initiative including
retirement, resignation, failure to return from leave of absence or disability,
or dies. If an Employee elects to retire concurrent with an Executive Layoff
Event, then the Employee will not fall within this exception to coverage.

 

5. Calculation of Severance Benefit.

 

  (a) Basic Severance Benefit Applicable to all Eligible Employees. The Basic
Severance Benefit payable to an Eligible Employee shall equal two weeks of the
Eligible Employee’s Base Pay.

 

  (b) Supplemental Severance Benefit. The following Supplemental Severance
Benefits are in addition to the Basic Severance Benefit and are available only
to Eligible Employees who within [45] calendar days of the Eligible Employee’s
termination of employment as a result of an Executive Layoff Event execute both
(i) a valid and binding written release of the Company and its directors,
officers and Employees of claims of any kind or nature in respect of the
Employee’s employment with the Company and any predecessor employer (and each of
their affiliates) in the form supplied by the Company; and do not revoke any
such release of claims within any revocation period provided for in the release
of claims, and (ii) Post-Employment Conduct Agreement substantially in the form
attached to the Plan as Exhibit A and as amended to reflect specific
jurisdictional or other requirements.

 

  i.

For the Chief Executive Officer – a lump sum payment equal to the sum of 2.99
times Annual Base Pay plus 2.99 times Full Bonus Equivalent plus Follow-on

 

EXECUTION COPY

   6   



--------------------------------------------------------------------------------

 

Benefits.

 

  ii. For an Officer other than the Chief Executive Officer – a lump sum payment
equal to the sum of Annual Base Pay plus Full Bonus Equivalent plus Follow-on
Benefits.

 

  iii. For an Eligible Employee who has received a Long Term Incentive
Performance Award for which the performance period has not concluded or any
other Eligible Employee and is not covered by Section 5(b)(i) or (ii) above – a
lump sum payment equal to the sum of (a) the product of the number of full Years
of Service (up to a maximum of 26) credited to the Eligible Employee multiplied
by the Eligible Employee’s weekly rate of Base Pay at the time of termination of
employment, plus (b) the Eligible Employee’s Pro Rata Bonus Equivalent, plus
(c) Follow-on Benefits.

 

  iv. In addition to the applicable amount specified in Section (b) (i), (ii),
or (iii) above, an Eligible Employee who is receiving a Supplemental Severance
Benefit also will be eligible to receive (a) outplacement services for one year;
and (b) if the Eligible Employee relocated in order to fill the position held by
the Eligible Employee at the time of the Executive Layoff Event, he or she will
also be eligible for relocation services in accordance with CPS 538.

 

  (c)

Timing of Payment of Severance Benefit - The amount of the Severance Benefit
payable under Section 5(a) and Section 5 (b)(i), (ii) or (iii) above will be
paid in a lump sum, less applicable tax withholdings as soon as practicable
following the Eligible Employee’s termination of employment (and the expiration
of any applicable revocation period thereunder without revocation of such
release of claims) in the case of payment of a Basic Severance Benefit and
execution of a release of claims following Executive Layoff Event in the case of
payment of a Supplemental Severance Benefit, but in no event later than the
March 15 immediately

 

EXECUTION COPY

   7   



--------------------------------------------------------------------------------

 

following the year in which the Eligible Employee’s Executive Layoff Event
occurs. Outplacement and relocation expenses paid as part of the Supplemental
Severance Benefit will be provided by a third party provider selected by the
Company. Outplacement or relocation expenses will be paid by the Company to the
third party providing the services following billing to the Company and must be
incurred no later than December 31 of the second year following the year in
which the Eligible Employee’s Executive Layoff Event occurred and paid by the
Company no later than December 31 of the third year following the year in which
the Eligible Employee’s termination of employment occurred.

 

  (d) Maximum Benefit Payable - Notwithstanding anything in the Plan to the
contrary, if the total amount of benefits, including Plan benefits, provided to
an Eligible Employee would result in an “excess parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended, the
Company, in its sole discretion, may reduce the benefits provided under the Plan
so that the total payment will not result in an excess parachute payment to the
Eligible Employee.

 

6. Further Conditions on Payment of Severance Benefit.

 

 

(a)

The Company retains the right to condition payment of a Basic Severance Benefit
or Supplemental Severance Benefit upon the Eligible Employee maintaining fully
satisfactory work performance until the effective date of the Eligible
Employee’s Executive Layoff Event as agreed to by the Company, including the
Eligible Employee’s faithful performance of any remaining obligations the
Employee may owe to the Company such as prompt reimbursement to the Company for
cash advances and debit balances and the return of all Company property.

 

  (b)

In the event an Eligible Employee who is entitled to a Supplemental Severance
Benefit becomes employed by the Company (or an Affiliate) prior to the first
anniversary of his or her Executive Layoff Event, the Eligible Employee shall be
obligated to repay to the Company an amount equal to the amount of the
Employee’s Supplemental Severance Benefit multiplied by a fraction, the
numerator of which is the

 

EXECUTION COPY

   8   



--------------------------------------------------------------------------------

 

number of weeks (capped at 52) in the one-year period following the Employee’s
termination of employment during which the Employee is employed by the Company
and the denominator of which is (i) fifty-two (52), in the case of an Officer;
and (ii) twenty-six (26) in the case of any other Eligible Employee.

 

  (c) If an Eligible Employee dies after his or her termination of employment,
but before payment of a Basic Severance Benefit is made, the Basic Severance
Benefit will be paid to his or her estate. If an Eligible Employee dies after he
or she has signed the release of claims and the release of claims is delivered
to the Company within the time limit provided in Section 5(b) of the Plan, then
the Supplemental Severance Benefit will be paid to his or her estate.

 

  (d) The benefits under the Plan are in lieu of, and not in addition to, any
other severance or similar benefits for which the Eligible Employee may be
eligible under any Company plan, policy, agreement or arrangement (including but
not limited to the Salaried Employee Plan). As a condition to receiving a
benefit under the Plan, the Company may require that the Eligible Employee waive
rights under all other plans, policies, agreements or arrangements providing
severance or similar benefits or may reduce the amount payable under the Plan by
the amount payable under any other such plan policy, agreement or arrangement.

 

7.

Administration. The Company shall be the named fiduciary of the Plan and the
Plan Administrator for purposes of ERISA. The Company shall be responsible for
the overall operation of the Plan and shall have the fiduciary responsibility
for the general operation of the Plan. The Company may appoint or employ such
persons as it deems necessary to render advice with respect to any
responsibility of the Company under the Plan. The Committee, with respect to
Officers, and the Savings Plan Administrative Committee, with respect to all
other Employees shall determine the eligibility of any Employee to participate
in the Plan and the right of any Employee to any benefit and the amount of any
benefit payable under the Plan to any individual. The Committee and the Savings
Plan Administrative

 

EXECUTION COPY

   9   



--------------------------------------------------------------------------------

 

Committee shall have the discretionary authority to interpret any term of the
Plan.

 

8. Claims Procedure.

 

  (a) The Senior Vice President, Human Resources shall notify each Eligible
Employee who has been determined to have incurred an Executive Layoff Event and
who is eligible to receive benefits under the Plan and shall provide any forms
required in connection with application for such benefits. If any Employee
disagrees with determination of his or her benefits, the Employee may submit a
written statement to the Claims Administrator describing the basis of the claim
for benefits, together with any forms required in connection with application
for a benefit, at any time within the 120 day period following the date on which
the Employee claims to have become entitled to the Basic Severance Benefits or
the Supplemental Severance Benefits.

 

  (b) The procedures when a claim under the Plan is wholly or partially denied
are as follows:

 

  (i) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Senior Vice President expects to
render a decision.

 

EXECUTION COPY

   10   



--------------------------------------------------------------------------------

  (ii) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his or her duly authorized representative may request review of
the denial of his or her claim by the Claims Administrator.

 

  (iii) In connection with review by the Claims Administrator, the claimant or
his duly authorized representative may submit issues, comments, documents,
records and other information relating to the claim for benefits under the Plan
to the Claims Administrator. In addition, the claimant will be provided, upon
request and free of charge, reasonable access to and copies of all documents,
records, or other information “relevant” to claimant’s claim for benefits. A
document, record, or other information is “relevant” if it: (1) was relied upon
in making the benefit determination; (2) was submitted, considered or generated
in the course of making the benefit determination, without regard to whether
such document, record or information was relied upon in making the benefit
determination; or (3) demonstrates compliance with administrative processes and
safeguards required under federal law.

 

  (iv)

The Claims Administrator will provide an impartial review that takes into
account all comments, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Claims Administrator
shall make a decision and furnish such decision in writing to the claimant
within 60 days after receipt by the Claims Administrator of the request for
review. This period may be extended by the Claims Administrator to not more than
120 days after such receipt if special circumstances make such an extension
necessary. The claimant will be notified in writing prior to the expiration of
the original 60 day period if such an extension is required, and such notice
will include the reason for the extension and the date by which it is expected
that a decision will be reached. The decision on review shall be in writing, set
forth in

 

EXECUTION COPY

   11   



--------------------------------------------------------------------------------

 

a manner calculated to be understood by the claimant and shall include: (1) the
specific reasons for the decision; (2) specific reference to the pertinent Plan
provisions on which the decision is based; (3) a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information “relevant” to the
claimant’s claim for benefits; (4) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; (5) a statement describing any
voluntary appeal procedures and the claimant’s right to obtain information about
such procedures, if any; and (6) a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review. In the event that the Claims Administrator must make a
determination of disability in order to decide a claim, the Claims Administrator
shall follow the special claims procedures for disability benefits described in
Department of Labor Regulation section 2560.503-1(d). The Claims Administrator
shall render a decision within a reasonable time (not to exceed 90 days) after
the claimant’s request for review, rather than within 120 days as set forth in
the above paragraph.

 

  (v) In filing a claim or appeal under this Section 8, an Employee at his or
her option may act through an authorized representative.

 

9. Funding. The Plan shall not be funded through a trust, insurance contract or
otherwise, and all benefit payments from the Plan shall be made from the general
assets of the Company. Accordingly, an Employee shall not have any claim against
specific assets of the Company, and shall be only a general creditor, with
respect to any rights he/she may have under the Plan.

 

10.

Amendment and Termination of Plan. The Plan may be amended, in whole or in part,
at any time by action of the Committee or by any authorized delegate, without
notice, except that any amendment that would change the eligibility requirements
or the amount of benefits

 

EXECUTION COPY

   12   



--------------------------------------------------------------------------------

 

payable under the Plan must be approved by the Committee. The Plan may be
terminated by action of the Committee at any time. Upon termination of the Plan,
the Company shall have no further liability hereunder, and all Plan benefits
(including any amounts payable to Employees who separated from service before
the date of Plan termination) shall cease.

 

11. No Assignment. No Basic Severance Benefit or Supplemental Severance Benefit
payable under the Plan may be assigned, transferred, pledged as a security for
indebtedness or otherwise encumbered, or subjected to any legal process for the
payment of any claim against an Employee.

 

12. Relationship to Other Benefits. An Employee’s Basic Severance Benefit or
Supplemental Severance Benefit shall not be taken into account to increase any
benefits provided (or to continue coverage) under any other plan, policy, or
arrangement of the Company or any Affiliate, except as otherwise expressly
provided in writing in the other plan, policy, or arrangement, including
accelerating vesting or other rights under the Lockheed Martin Corporation
Amended and Restated Incentive Performance Award Plan (or any successor plan).

 

13. Governing Law. Except to the extent preempted by Federal law, the Plan shall
be construed, administered and enforced according to the laws of the State of
Maryland, without regard to its conflict of laws provisions. Notwithstanding
anything herein to the contrary, payments under this Award Agreement shall be
made at a time and in a manner that satisfies the requirements of Internal
Revenue Code Section 409A.

 

EXECUTION COPY

   13   



--------------------------------------------------------------------------------

The Plan has been approved by the Management Development and Compensation
Committee and is effective as of January 1, 2008. Amendments to the Plan are
effective as of the date(s) set forth above.

 

LOCKHEED MARTIN CORPORATION By  

/s/ Kenneth J. Disken

  Kenneth J. Disken   Senior Vice President, Human Resources

 

EXECUTION COPY

   14   



--------------------------------------------------------------------------------

Exhibit A

Post-Employment Conduct Agreement

[Will vary by state and current legal and professional

requirements at time of termination]

This Post Employment Conduct Agreement dated [                    ] (this
“PECA”), together with the Release of Claims being entered into contemporaneous
with this PECA, is entered into in consideration of the payment (“Severance
Payment”) to be made to me under the Lockheed Martin Corporation Severance
Benefit Plan for Certain Management Employees (“Severance Plan”). By signing
below, I agree as follows:

(a) Restrictions Following Termination of Employment.

(a) Covenant Not To Compete - Without the express written consent of the [Chief
Executive Officer/Senior Vice President, Human Resources]1 of the Company,
during the [two/one]2 -year period following the date of my termination of
employment with the Company (“Termination Date”), I will not, directly or
indirectly, be employed by, provide services to, or advise a “Restricted
Company” (as defined in Section 6 below), whether as an employee, advisor,
director, officer, partner or consultant, or in any other position, function or
role that, in any such case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6 below) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Company (including but
not limited to technical information or intellectual property, strategic plans,
information relating to pricing offered to the Company by vendors or suppliers
or to prices charged or pricing contemplated to be charged by the Company,
information relating to employee performance, promotions or identification for
promotion, or information relating to the Company’s cost base) could be used to
the disadvantage of the Company.

 

1 CEO for elected officers; SVP HR for others.

2 Two years for elected officers; one year for others.

 

EXECUTION COPY

   15   



--------------------------------------------------------------------------------

(b) Non-Solicit - Without the express written consent of the [Chief Executive
Officer/Senior Vice President, Human Resources]1 of the Company, during the
[two/one]2 -year period following the Termination Date, I will not (i) interfere
with any contractual relationship between the Company and any customer,
supplier, distributor or manufacturer of or to the Company to the detriment of
the Company or (ii) induce or attempt to induce any person who is an employee of
the Company to perform work or services for any entity other than the Company.

(c) Protection of Proprietary Information - Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Company committing to hold confidential the “Confidential
or Proprietary Information” (as defined below) of the Company or any of its
affiliates, subsidiaries, related companies, joint ventures, partnerships,
customers, suppliers, partners, contractors or agents, in each case in
accordance with the terms of such agreements. I will not use or disclose or
allow the use or disclosure by others to any person or entity of Confidential or
Proprietary Information of the Company or others to which I had access or that I
was responsible for creating or overseeing during my employment with the
Company. In the event I become legally compelled (by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or otherwise) to
disclose any proprietary or confidential information, I will immediately notify
the Company’s Senior Vice President and General Counsel as to the existence of
the obligation and will cooperate with any reasonable request by the Company for
assistance in seeking to protect the information. All materials to which I have
had access, or which were furnished or otherwise made available to me in
connection with my employment with the Company shall be and remain the property
of the Company. For purposes of this PECA, “Confidential or Proprietary
Information” means Proprietary Information within the meaning of CPS 710 (a copy
of which has been made available to me), including but not limited to
information that a person or entity desires to protect from unauthorized
disclosure to third parties that can provide the person or entity with a
business, technological, or economic advantage over its competitors, or which,
if known or used by third parties or if used by the person’s or entity’s
employees or agents in an unauthorized manner, might be detrimental to the
person’s or entity’s interests. Confidential or Proprietary Information may
include, but is not limited to:

 

  (i)

existing and contemplated business, marketing and financial business information
such as business plans and methods, marketing information, cost estimates,
forecasts, financial data, cost or pricing data, bid and proposal information,
customer identification,

 

EXECUTION COPY

   16   



--------------------------------------------------------------------------------

 

sources of supply, contemplated product lines, proposed business alliances, and
information about customers or competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.

(d) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Company or its stockholders, directors, officers,
employees, agents, attorneys, representatives, technology, products or services
with respect to any matter whatsoever.

(e) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Company in
any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Company or any of its subsidiaries
or affiliates is a party or is required or requested to provide testimony and
regarding which, as a result of my employment with the Company, I reasonably
could be expected to have knowledge or information relevant to the litigation or
investigation. Notwithstanding any other provision of this PECA, nothing in this
PECA shall affect my obligation to cooperate with any governmental inquiry or
investigation or to give truthful testimony in court.

2. Consideration and Release of Claims. I acknowledge and agree that the
Severance Payment being made to me is in addition to the payments or benefits
that otherwise are or would be owed to me by the Company and that the Severance
Benefit being provided to me is in consideration for my entering into this PECA
and the Release of Claims attached to this PECA. I acknowledge that the scope
and duration of the restrictions in Section 1 are necessary to be effective and
are fair and reasonable in light of the value of the payments being made to me.
I further acknowledge and agree that as a result of the high level executive and
management positions I have held within the Company and the access to and
extensive knowledge of the Company’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Company’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

 

EXECUTION COPY

   17   



--------------------------------------------------------------------------------

(a) I agree, upon demand by the Company, to repay the Severance Payment to the
Company in the event any of the following occur:

 

  (i) I breach any of the covenants in Section 1;

 

  (ii) The Company determines that either (a) my intentional misconduct or gross
negligence, or (b) my failure to report another person’s intentional misconduct
or gross negligence of which I had knowledge during the period I was employed by
the Company, contributed to the Company having to restate all or a portion of
its financial statements filed for any period with the Securities and Exchange
Commission; or

 

  (iii) The Company determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Company) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Company’s financial position or reputation.

(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Company for any of the conduct described in Section 3(a) and
shall not limit the Company from seeking damages or injunctive relief.

4. Injunctive Relief. I acknowledge that the Company’s remedies at law may be
inadequate to protect the Company against any actual or threatened breach of the
provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Company at law or in equity (including but not limited to, an
action under Section 3(a), the Company shall be entitled to the granting of
injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with

 

EXECUTION COPY

   18   



--------------------------------------------------------------------------------

respect to the operation of this provision in the particular jurisdiction in
which such adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Severance Plan, as applicable. For purposes of this PECA,
the following terms have the meanings given below:

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications
Corporation, the Harris Corporation, Thales, EADS North America and (i) any
entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Company as of the Termination Date and at any time within the
two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Company at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Company for which I had responsibility,
and (ii) if I did not have direct responsibility for the business of, or
function with respect to, a subsidiary, or for a business area, division or
operating unit or business of the Company at any time within the two-year period
ending on the Termination Date, Competitive Products or Services includes the
products so sold or the services so provided by a subsidiary, business area,
division or operating unit of the Company for which I had access (or was
required or permitted such access in the performance of my duties or
responsibilities with the Company) to Confidential or Proprietary Information of
the Company at any time during the two-year period ending on the Termination
Date.

7. Miscellaneous

(a) The Severance Plan, this PECA with the attached Release of Claims constitute
the entire agreement governing the terms of the Severance Payment and supersede
all other prior agreements and understandings, both written and oral, between me

 

EXECUTION COPY

   19   



--------------------------------------------------------------------------------

and the Company or any employee, officer or director of the Company concerning
payments on account of my termination of employment.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Company’s successors and assigns
and may be assigned by the Company without my consent.

 

  SIGNED this      day of             , 2        .    

 

      (Signature)      

 

      (Printed Name)      

 

      (Title)       FOR LOCKHEED MARTIN CORPORATION:    

 

      (Signature)      

 

      (Printed Name)      

 

      (Title)      

 

      (Date)    

 

EXECUTION COPY

   20   



--------------------------------------------------------------------------------

[Release – Will Vary By State and Current Legal Requirements at Time of

Termination]

 

EXECUTION COPY

   21   